             Case 1:21-cr-00279-DLF Document 23 Filed 06/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
        v.                                            :       Case No.: 21-cr-279-DLF
                                                      :
                                                      :
ETHAN C. SEITZ,                                       :
                                                      :
             Defendant.                               :

                      NOTICE OF DISCOVERY CORRESPONDENCE

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, hereby provides notice that, on June 30, 2021, it sent an e-mail to

counsel for the defendant providing court records relating to defendant’s criminal history.

Because the e-mail also addressed plea negotiations, it will not be attached to this filing.

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar No. 415793


                                       By:    __/s/ Alexis J. Loeb____________________
                                              Alexis J. Loeb
                                              California Bar No. 269895
                                              Assistant United States Attorney
                                              Detailee
                                              450 Golden Gate Avenue, 11th Floor
                                              San Francisco, CA 94102
                                              Tel. (415) 436-7168
                                              alexis.loeb@usdoj.gov
         Case 1:21-cr-00279-DLF Document 23 Filed 06/30/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 30th day of June, 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                              __/s/ Alexis J. Loeb_________________
                                              Alexis J. Loeb
                                              Assistant United States Attorney
                                              Detailee
